UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-7519


ALEXANDER JIGGETTS,

                Petitioner - Appellant,

          v.

STATE OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02676-JFM)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alexander Jiggetts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alexander         Jiggetts    has    been    confined     to    a     state   mental

health facility after being declared incompetent to stand trial,

and he seeks to appeal the district court’s order dismissing

without prejudice his 28 U.S.C. § 2241 (2012) petition. *                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.            28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies        this    standard    by

demonstrating         that     reasonable       jurists     would     find    that     the

district       court’s      assessment    of     the    constitutional       claims     is

debatable      or     wrong.      Slack   v.     McDaniel,     529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.




     * We conclude that the district court’s order is final and
appealable.   See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623-24, 629-30 (4th Cir. 2015).



                                            2
     We have independently reviewed the record and conclude that

Jiggetts has not made the requisite showing.    Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       DISMISSED




                                  3